Citation Nr: 1042494	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-31 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


 





INTRODUCTION

The appellant served on active duty from March 1966 to March 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

PTSD is manifested sleep disturbance, anger and irritability, 
obsessiveness, fear of crowds, intrusive thoughts, flashbacks, 
nightmares, night sweats, hyper-alertness, hyper-vigilance, 
depression, anxiety, and paranoia with clinical findings for some 
memory dysfunction and occasional impairment of mood.


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The record reflects that a VCAA letter was not sent to the 
appellant prior to the initial adjudication of August 2005, which 
granted service connection for PTSD at the 30 percent disability 
level.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because the claim for 
service connection for PTSD was granted.  

The Board acknowledges that VA's failure to provide the appellant 
with notice of the disability rating and effective date elements 
of his claim for service connection may have the effect of 
prejudice in some cases.  However, here, this error is harmless 
as the RO issued to the appellant a Statement of the Case dated 
August 2006, which included the rating criteria for PTSD.  Also, 
in November 2008, the RO sent to the appellant a VCAA notice, 
which included notice of the disability rating and effective date 
elements of his claim.  Although this notice was provided after 
the RO's decision to deny a higher evaluation, the Board again 
finds that the appellant has not been prejudiced by the timing 
error because he has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.  Also, the 
Board notes that the appellant has been represented throughout 
his appeal by an accredited veterans service organization.  
Neither the appellant nor his representative has alleged any 
prejudice in the timing errors here.  In the circumstances of 
this case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and other 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA psychiatric 
examination.  The Board notes that the recent VA examination is 
adequate as it reflects a pertinent medical history, review of 
the documented medical history, clinical findings, and a 
diagnosis.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

However, the appellant's representative avers that a new VA 
examination should be obtained.  He argues that the VA 
psychiatric examination is stale because of the time that has 
elapse since it was conducted and that a new examination is 
warranted because the appellant's symptoms may have worsened.  
The Board finds that a new examination is not required simply 
because of the time which has passed where there is no assertion 
of an increase in severity since the last examination.  See 
VAOPGCPREC 11-95 (1995).  In this case, the representative 
speculates that the condition may have worsened given the time 
elapsed since the last VA examination.  But the record contains 
no indication that the appellant's disorder has undergone any 
change in severity since his last examination, and the 
representative appears to have no first-hand knowledge from the 
appellant of any worsening.  Therefore, the Board concludes that 
remand for another VA examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(VA examination will be provided if VA 
determines that it is necessary to decide the claim.).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g. no 
friends, unable to keep a job).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships. See Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), Fourth Edition, Washington, 
DC, American Psychiatric Association, 1994.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides a 30 percent rating for PTSD productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships).  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

At the outset, the Board notes that the appellant's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in August 2005.  As 
such, the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability 
has not significantly changed and a uniform evaluation is 
warranted, as discussed below.

Facts

The record shows that the appellant presented to the Vet Center 
in April and September 2004.  In April 2004, the appellant 
complained of difficulty sleeping, depression, nightmares, memory 
loss, poor concentration, and physical disabilities.  He was 
emotionally constricted.  He was casually dressed.  The examiner 
described the appellant as "mildly depressed" with possible 
PTSD.  In September 2004, the appellant again reported problems 
with depression, sleep, nightmares, and memory loss.  It was 
noted that the appellant had come to 3 counseling sessions and 
that his prognosis was favorable.

A private psychological evaluation dated March 2005 reflects 
complaints of intrusive thoughts, flashbacks, sleep disturbance, 
night sweats, hyper-alertness, hyper-vigilance, episodes of 
anger, obsessiveness and occasional difficulty concentration.  
The appellant reported difficulty with situations and 
circumstances that tend to re-stimulate his sense of distress.  
He further reported that he felt more comfortable in the company 
of others, than alone.  Objectively, the appellant presented on 
time for his scheduled appointment, casually dressed and with 
adequate hygiene.  He was oriented in all spheres.  Affect was 
somewhat somber, but generally appropriate to mood and content.  
Speech was clear and coherent.  There was no suicidal or 
homicidal ideation.  Thinking was clear and orderly.  Insight and 
judgment were intact.  The impression was PTSD, and a GAF of 50 
present (75 past) was assigned.

In an August 2005 statement, the appellant reported that he did 
not attend counseling because it caused him to become severely 
depressed.  He stated that he was withdrawn and short-tempered.  
He stated that he had severe hyper-alertness, and was always 
aware of activity in his peripheral vision.

VA treatment records dated March 2005 to April 2006 are silent 
for psychiatric complaints, findings, or treatment.

On VA examination in July 2007, the appellant reported that he 
was nervous, anxious, and paranoid.  He indicated trouble with 
sleep, and occasional anger and irritability.  He stated that he 
was afraid of crowds and always kept a weapon in his car.  He 
stated that he sits with his back against the wall at restaurants 
and described behavior of checking door locks and window, as well 
as keeping is shades pulled down.  The appellant, by history, 
retired from the sheriff's department due to numbness in his 
feet.  The appellant indicated that he lives with his wife of 33 
years and spends the day doing thing around his place.  He 
reported prior involvement in a social/charitable club, but 
withdrew due to differences with new members.  They presently 
have a couple friends socially.  The appellant indicated that, 
some years back when still employed, he took up the hobby of 
fusing glass-making jewelry.  The appellant stated that he is 
"learning how to ride" and showed the examiner a belt buckle he 
created by fusing glass together.  Objectively, the appellant was 
casually dressed in clean clothing.  He was oriented in all 
spheres.  Remote and recent memories were described as "somewhat 
dysfunctional."  Intelligence was estimated as above average.  
Speech was clear and understandable.  Attention span was 
adequate.  Impulse control better than it was, per the appellant.  
Mood appeared slightly down.  Affect showed a degree of 
nervousness, restlessness, and anger.  No impairment of thought 
processes was found.  Associations were appropriate.  The 
appellant denied hallucinations and delusions.  Insight was 
limited.  Judgment was adequate, but dependent on the subject at 
hand.  The appellant had trouble making up his mind what to do 
sometimes.  He denied homicidal and suicidal ideation.  The 
examiner concluded that the appellant had PTSD symptoms producing 
a moderate negative effect on his life.  A GAF score of 53 was 
assigned.

Analysis

Upon careful review of the pertinent evidence, the Board 
concludes that the evidence supports a 50 percent evaluation for 
PTSD.  Occupational and social impairment with reduced 
reliability and productivity due to PTSD symptoms is shown.  We 
find that the lay and medical evidence is relatively similar.  We 
accept his lay report of symptoms as credible and examiners have 
rendered GAFs of 53 and 50 based upon his reports and 
observations by the professionals.  Clearly, insight is limited, 
judgment is narrowly focused and memory was classified as 
dysfunctional.  When we consider all the manifestations and the 
provisions of 38 C.F.R. § 4.7, the disability more closely 
approximates the criteria for a 50 percent evaluation.

However, an evaluation in excess of 50 percent is not warranted.

The appellant retired from his job due to numbness of the feet.  
He does not report nor does the record indicate that he retired 
due to PTSD symptoms.  The appellant has established and 
maintained a long-term relationship with his wife of 33 years, 
and they have a couple friends.  He busies himself about the 
house and engages in a hobby.

The evidence of record shows varied PTSD related complaints.  In 
2004, the appellant reported difficulty sleeping, depression, 
nightmares, memory loss, and poor concentration.  In 2005, he 
reported intrusive thoughts, flashbacks, sleep disturbance, night 
sweats, hyper-alertness, hyper-vigilance, episodes of anger, 
obsessiveness and occasional difficulty concentration.  In 2007, 
the appellant reported that he was nervous, anxious, paranoid, 
afraid of crowds, and that he had sleep difficulty along with 
occasional anger and irritability.  However, the evidence shows 
no indication that these symptoms are of the frequency or 
severity to warrant the assignment of a disability evaluation in 
excess of 50 percent.  The record reflects that the appellant's 
symptoms have not required him to seek treatment or regular 
counseling beyond the few visits he had with the Vet Center in 
2004.  See 38 C.F.R. § 3.321.  Additionally, the record reflects 
that the appellant has not required hospitalized for PTSD 
symptoms.

The Board has considered the appellant's reported symptoms.  With 
regard to the appellant's mood, the record shows that he 
complained of depression in April and September 2004.  His 
depression was characterized by the counselor in April 2004 as 
mild.  Private psychological evaluation dated March 2005 and VA 
examination dated July 2007 reflect no complaints or findings for 
depression although the appellant's mood was described as 
"slightly down" during VA examination.  In view of this, the 
Board finds that the evidence reflects no more than occupational 
and social impairment with reduced reliability and productivity.  
He is able to do things around his home, attend scheduled 
appointments, and go to restaurants.  The record shows that the 
appellant engages in a hobby-fusing glass-and is taking up 
learning how to ride.

The appellant's symptoms of sleep disturbance, anger and 
irritability, intrusive thoughts, flashbacks, nightmares, and 
night sweats have been considered.  However, his complaints are 
vague and do not suggest that they are of the frequency or 
severity as to cause "occupational and social impairment, with 
deficiencies in most areas."  The Board notes that the record 
shows no indication that the appellant has acted inappropriately 
or significantly altered his daily activities due to these 
symptoms.

The appellant's symptoms of hyper-alertness, anxiety, and fear of 
crowds have been considered.  However, the record does not show 
that they are so severe or frequent to result in more than 
occupational and social impairment with reduced reliability and 
productivity.  The Board observes that, while the appellant has 
reported a fear of crowds, he has also reported that he is more 
comfortable among other people than when he is alone.  This 
suggests that the appellant does not avoid public interaction due 
to this fear or his other symptoms.  Also, while the appellant's 
behavior of securing his home with a wrought iron gate, alarm 
system, and having a weapon is consistent with his reported 
symptoms, this does not establish that his symptoms are so severe 
or frequent as to interfere with his social functioning or work 
tasks.  The evidence on whole tends to show that the appellant 
generally functions.  Notably, although the appellant has anxiety 
symptoms, there are no complaints or findings for panic attacks.  
The appellant attends his medical appointment and goes to 
restaurants without incident.

The appellant report of memory problems has further been 
considered along with the finding for "somewhat dysfunctional" 
remote and recent memory on VA examination in July 2007.  
However, there is no indication in the lay or medical evidence 
that this impairment has resulted in occupational and social 
impairment, with deficiencies in most areas.  The record shows 
that the appellant reported on time for his psychological 
counseling and examinations, he was able to provide pertinent a 
social and employment history.  The evidence shows no indication 
that the appellant has altered his social or work activities due 
to memory loss.

In summary, the Board has carefully considered whether the 
appellant's symptoms more closely approximate the criteria for an 
evaluation greater than 50 percent.  The record shows some memory 
dysfunction and occasional impairment of mood in addition to 
subjective complaints-sleep disturbance, anger and irritability, 
obsessiveness, fear of crowds, intrusive thoughts, flashbacks, 
nightmares, night sweats, hyper-alertness, hyper-vigilance, 
depression, anxiety, and paranoia.  However, weighing the 
evidence of record, the Board finds that the symptoms reported by 
the appellant and those found on examination more closely 
approximate the criteria for a 50 percent evaluation.






It is not shown that the appellant's PTSD symptoms more closely 
resemble symptoms such as occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships)..

The Board has considered the GAF scores ranging from 50 to 53, 
which reflects moderate symptoms.  The Board believes that this 
score is consistent with the 50 percent disability rating 
currently assigned.

Furthermore, because the disability has essentially been 
unchanged during the appeal period, the Board finds that a 
uniform rating is warranted and there is no basis for a staged 
rating.  See Fenderson and Hart, surpa.

Accordingly, the claim is allowed to the extent indicated.  
Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Extra Schedular Consideration

In the Board's adjudication of the claim, consideration has also 
been given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the appellant.  In this case, the appellant's representative has 
alleged that service-connected PTSD adversely affected his 
ability to maintain employment.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Code for the disability at issue.  The record shows that the 
appellant retired due to numbness in the feet.  The Board 
observes that the evidence does not establish that the appellant 
is unemployed due to PTSD or that he has experienced 
hospitalizations or other severe or unusual impairment due to 
service-connected PTSD.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of his 
service-connected psychiatric disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.




ORDER

A 50 percent evaluation for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


